Citation Nr: 0925361	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability prior to July 12, 2008.

2.  Entitlement to a rating higher than 40 percent for the 
low back disability since July 12, 2008.

3.  Entitlement to an initial rating higher than 30 percent 
for the associated radiculopathy of the right leg.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from April 1973 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
increased the rating for the Veteran's 
service-connected low back disability from 10 to 20 percent 
effective retroactively from October 17, 2001, the date of 
receipt of his claim for a higher rating.  He appealed for an 
even higher rating.

In February 2006 the Board remanded the Veteran's claim to 
the RO via Appeals Management Center (AMC) for further 
development and consideration. 

In an October 2008 decision, on remand, the RO again 
increased the rating for the low back disability - this time 
to 40 percent effective July 12, 2008, the date of a VA 
examination.  The Veteran has continued to appeal, requesting 
a still higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (a Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  So 
the issues now on appeal are whether he was entitled to a 
rating higher than 20 percent for his low back disability 
prior to July 12, 2008, and whether he has been entitled to a 
rating higher than 40 percent since.  

Also in that October 2008 decision on remand, the RO granted 
service connection for right leg radiculopathy (associated 
with the low back disability) and assigned a separate 30 
percent initial rating - also effective as of the July 12, 
2008 VA examination.  The Veteran has appealed for a higher 
initial rating for this additional disability.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran 
timely appeals the rating initially assigned following the 
grant of service connection, VA adjudicators must consider 
whether to "stage" his rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).


FINDINGS OF FACT

The medical and other probative evidence of record indicates 
the Veteran's low back disability is manifested by abnormal 
curvature of the spine, painful motion, limitation of flexion 
to 30 degrees and extension to 5 degrees, and decreased 
sensation and reflexes in his lower extremities tantamount to 
moderate incomplete paralysis of the sciatic nerve.  He does 
not, however, have unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria have been met for the higher 40 percent 
rating for the low back disability since October 17, 2001, 
the date of receipt of the Veteran's claim for a higher 
rating (rather than just since July 12, 2008, the date of his 
VA examination).  At no time, however, has he met the 
requirements for an even higher rating.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5292, 5293, 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5237, 5243 (effective 
September 26, 2003).

2.  The criteria also are met for separate 20 percent ratings 
for the associated radiculopathy in both lower extremities 
(not just the right leg) causing moderate incomplete 
paralysis of the sciatic nerve since September 23, 2002.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1-4.14, 4.71a, 4.124a, Diagnostic Codes 5237, 8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that VCAA notice errors, 
concerning any element of a claim, are presumed prejudicial 
and that it is incumbent on VA, not the Veteran, to rebut 
this presumption by showing the error will not affect the 
essential fairness of the adjudication.  To overcome this 
burden of prejudicial error, according to the Federal Circuit 
Court, VA must show (1) that any defect was cured by 
actual knowledge on the part of the claimant or his 
representative; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  See, too, Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

Just recently, however, in Shinseki v. Sanders, No. 07-1209 
(April 21, 2009), the U.S. Supreme Court overturned the 
Federal Circuit Court's holding by indicating, instead, that 
the claimant, not VA, bears the evidentiary burden of showing 
why a VCAA notice error is prejudicial.

In any event, in this particular case at hand, a letter 
satisfying the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2005.  The letter informed him of the evidence required to 
substantiate his increased-rating claim as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  He more recently was sent another letter in 
September 2008, on remand, which complied with the Dingess 
requirements as it gave him notice of the disability rating 
and effective date elements of him claim.  That September 
2008 letter also complied with the Court's holding in Vazquez 
as it informed him of all pertinent laws and regulations used 
to rate his disability and included an explanation of the 
evidence used to assign a disability evaluation.  Moreover, 
after providing that additional notice in September 2008, the 
RO readjudicated his claim in the January 2009 SSOC 
(just after having again increased the rating for his low 
back disability in an October 2008 decision and also 
assigning a separate rating for the associated right leg 
radiculopathy in that same decision).  So his claim has been 
reconsidered, indeed favorably, since providing the 
additional VCAA notice.  See again Mayfield and Prickett, 
supra.  And there has been no reason to again go back and 
readjudicate his claim since the January 2009 SSOC, such as 
in another SSOC, because he has not identified or submitted 
any additional evidence that might change the outcome of the 
prior adjudication.  That is to say, the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he and his attorney identified.  In 
addition, the Veteran was examined for VA compensation 
purposes in May 2002 and more recently in July 2008, on 
remand.  As he was incarcerated at the time of the earlier 
evaluation, the VA examiner was unable to obtain X-rays, MRIs 
or EMGs.  
However, his State of Florida treatment records and the 
report of his more recent VA examination in July 2008 provide 
the information required to properly assess the severity of 
his low back condition and the associated radiculopathy.  
Indeed, as mentioned, it was on the basis of this more recent 
VA compensation examination that the RO increased the rating 
for the low back disability and assigned the separate rating 
for the associated right leg radiculopathy.  38 C.F.R. § 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.  Merits

The Veteran injured his low back in service and was later 
service connected for the chronic residual lumbar strain.  In 
June 2002, the rating for his low back disability was 
increased from 10 to 20 percent effective retroactively to 
the date of filing, October 17, 2001.  He appealed.  During 
the pendency of his appeal, the RO issued another decision in 
October 2008 again increasing the rating for his low back 
disability - this time from 20 to 40 percent effective July 
12, 2008, the date of a VA examination.  He has continued to 
appeal for an even higher rating, asserting that his symptoms 
have consistently been more severe than reflected by either 
the 20 or 40 percent rating.  As will be explained, the Board 
agrees that his symptoms have been rather consistent since he 
filed his claim in October 2001.  So the Board is assigning 
the higher 40 percent rating, albeit no greater, 
retroactively to the date of filing, October 17, 2001 (rather 
than just back to July 12, 2008).  The Board is also 
assigning a separate rating, so additional compensation, for 
the associated radiculopathy affecting the left leg (not 
just, as the RO determined, the right).



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  This includes situations when 
the Veteran has timely appealed the rating initially assigned 
for a disability, just after establishing his entitlement to 
service connection for it, as he did concerning the separate 
rating for the associated radiculopathy affecting his right 
leg.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed his claim in 
October 2001.  The Board is required to consider his claim in 
light of both the former and revised standards to determine 
whether an increased rating for his low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.

The Veteran's low back disability was initially rated under 
the former DC 5295 for lumbosacral strain.  At the time he 
filed his claim in October 2001, DC 5295 provided for a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion; a higher 20 percent rating for lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion; and an even higher 40 percent rating 
for severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2001).

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provided for a 10 percent 
rating for slight limitation of motion, a 20 percent rating 
for moderate limitation of motion, and a 40 percent rating 
for severe limitation of motion.  The words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  However, the Rating Schedule provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See 38 C.F.R. § 4.71a, 
Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

Spine disabilities could also be rated under DC 5293, for 
intervertebral disc syndrome (IVDS, i.e., disc disease).  
This DC provided for a 20 percent rating for recurring 
attacks of moderate IVDS and a 40 percent rating for 
recurring attacks of severe IVDS with intermittent relief.  
The next higher rating of 60 percent requires pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2001).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
and a 40 percent rating requires incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months. 
The next higher rating of 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVDS requiring bedrest and treatment "prescribed by a 
physician."  Id.

As to the determination of the neurological manifestations, 
DC 8520 pertains to paralysis of the sciatic nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability evaluation; moderate incomplete paralysis 
warrants a 20 percent disability evaluation; moderately 
severe incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  The General Rating Formula for Diseases 
and Injuries of the Spine provides a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, DCs 5235-42 (2006).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability met the criteria 
for a 40 percent rating since the date of filing, October 17, 
2001, but did not and have not meet the requirements for a 
rating higher than 40 percent under either the former or 
revised standards.  The medical evidence for consideration 
includes two VA examination reports and treatment records 
from the State of Florida.  The Board is giving greater 
probative value to the later July 2008 VA examination than 
the May 2002 VA examination to overcome any defects in the 
May 2002 VA examination caused by the lack of then current 
radiographic studies (X-rays, MRIs or EMGs).  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

The report of the May 2002 VA examination indicates that 
straight leg raising was to 70 degrees on the left, with pain 
in the lower back, and to 60 degrees on the right also with 
pain in the lower back.  The examiner did not believe, 
however, this was a true positive result as neither leg raise 
produced pain in the leg.  Deep tendon reflexes were 
hypoactive but symmetrical at the knee and ankle, 
bilaterally.  It was noted the Veteran had been instructed by 
his doctor to wear a corset, not to lift anything over 30 
lbs, and not to stand or walk for prolonged periods of time.  

The record also includes State of Florida treatment records 
from January 2000 to December 2006.  These treatment records 
include a June 2003 X-ray which found some straightening in 
alignment of the spine and mild spondylosis at the L3-L4 
and L4-L5 levels.  A June 2003 MRI of the spine found a 
bulging disc at the L4-L5 level, a small disc herniation at 
the L5-S1 level and moderate facet hypertrophy at the L5-S1.  
A July 2003 treatment record shows a diagnosis of low back 
pain with herniated disk and radiculopathy.  A October 2003 
treatment record found restricted range of motion of the 
lumbar spine, positive straight leg raise bilaterally, 
decreased sensation on the right lower extremity in the L4, 
L5 and S1 dermatomes and diminished plantar flexion. 

VA treatment records include a  November 2007 MRI which found 
severe facet osteoarthritis at L4-L5 with disc bulging 
contributing to bilateral foraminal encroachment and extruded 
disk fragment at L5-S1 impinging on the right lateral recess 
and descending right S1 nerve root.

The Veteran had another VA orthopedic examination in July 
2008.  The examiner had access to the recent X-ray, MRIs and 
EMG studies.  The examination report notes that the Veteran's 
posture was kyphotic with muscle spasms in his lower back 
paraspinous muscles.  His gait was wide with slow awkward 
steps. Strength testing revealed weakness bilaterally in 
plantar flexion movements and in the left extensor hallucis 
longus.  He had no appreciable deep tendon reflexes and 
decreased sensation in both lower extremities.  Straight leg 
testing was positive on the right.  The examiner thus 
concluded that the Veteran had mixed sensory motor neuropathy 
of the lower extremities, bilaterally.  Range of motion 
testing found 40 degrees of flexion, 20 degrees of extension, 
40 degrees of lateral flexion bilaterally and 60 degrees of 
lateral rotation bilaterally

As the State of Florida treatment records and the report of 
the July 2008 VA compensation examination show a fairly 
consistent disability picture, the Board will resolve all 
reasonable doubt in the Veteran's favor and conclude his low 
back condition was at the same level of severity, 40 percent, 
as of the date of filing his claim.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A.§ 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  See, too, 38 C.F.R. §§ 4.3, 4.7.  Therefore, the 
Board is assigning the 40 percent rating back to the date of 
filing - October 17, 2001 (rather than just back to July 12, 
2008, the date of the VA examination).

The Board will next consider whether the Veteran is entitled 
to a rating higher than 40 percent under the former or 
revised criteria.   


A.  Criteria in Effect Prior to September 23, 2002

As the Veteran is already receiving the maximum rating under 
the old DC 5295, 40 percent for lumbar strain, and DC 5292, 
for limitation of motion of the lumbar spine, there is no 
need to discuss whether a higher rating is available under 
these diagnostic codes because it clearly is not.  
Additionally, the medical evidence, overall, does not show 
the Veteran's spine is manifested by "pronounced" IVDS, 
as required for a higher 60 percent rating under the former 
DC 5293.  In other words, the evidence does not show 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

None of these examination reports mentioned suggest the 
Veteran's low back disability is manifested by "pronounced" 
IVDS, as required for a higher 60 percent rating under the 
former DC 5293.  The determinative issue is one of degree, 
considering the relative frequency and severity of his 
symptoms.  See 38 C.F.R. §§ 4.2, 4.6.  And according to the 
former DC 5293, his 40 percent rating, itself, is an 
acknowledgment that he has "severe" IVDS as evidenced by 
recurring attacks of the condition and little intermittent 
relief.  While he does show symptoms of some sciatic 
neuropathy - decreased sensation, diminished ankle reflexes 
and low back muscle spasm, his symptoms are not severe enough 
to be considered pronounced (versus severe).  The clinical 
evidence discussed shows his symptoms primarily involve 
decreased sensation and decreased reflexes, but his strength 
is largely intact.  Therefore, these symptoms would be more 
appropriately categorized as "severe" rather than 
"pronounced" so would not be severe enough to warrant a 60 
percent rating for IVDS.

In sum, these examination reports do not show the Veteran's 
low back disability is manifested by pronounced IVDS, thereby 
providing evidence against the claim for a rating at this 
higher 60 percent level.

B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

With respect to the revised rating criteria for IVDS, 
effective September 23, 2002, the Board notes that the 
evidence does not establish the occurrence of any 
incapacitating episodes - much less of sufficient duration 
and frequency as to warrant assigning a higher rating.  
During his July 2008 VA examination, the Veteran indicated 
his symptoms were relieved by lying down, and that his doctor 
had instructed him to limit his lifting, standing and 
walking.  But he did not indicate or imply that he had 
required any bedrest in the last year because of his low back 
disability or that a doctor had prescribed him bedrest in the 
past year.  Thus, he does not have the 6 weeks of prescribed 
bedrest in the past year needed for the higher 60 percent 
rating. 

Under DC 5293, however, the Board must also consider whether 
separate rating for chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.

As discussed above, the Veteran is already receiving the 
maximum schedular rating of 40 percent under the former DCs 
5292 and 5295 for his orthopedic manifestations.  And as for 
his neurological manifestations, Board finds that his low 
back disability is manifested by moderate incomplete 
paralysis of the sciatic nerve under DC 8520, which in turn 
warrants a 20 percent rating for each lower extremity (not 
just a 30 percent rating for his right lower extremity).  
In this regard, the Board places significant probative value 
on the VA examination reports of July 2008, 


wherein the VA examiner noted decreased sensation and 
decreased reflexes in both legs, and pain running down the 
right leg.  The examiner noted that the strength in the lower 
extremities was largely intact with the exception of the 
plantar flexion and left hallucis longus.  In light of these 
findings, the most appropriate categorization of the 
radiculopathy in the Veteran's left and right legs 
is moderate incomplete paralysis of the sciatic nerve.

It further deserves mentioning that, although the RO assigned 
a 30 percent rating for the radiculopathy in the Veteran's 
right leg, under DC 8521, this DC pertains to incomplete or 
complete paralysis of the external poplital nerve (common 
peroneal).  And the 30 percent rating presumes he has severe 
incomplete paralysis of this nerve, but this DC pertains more 
so to his feet and toes.  The objective clinical findings 
discussed, however, including those in particular pertaining 
to the associated radiculopathy, concern instead 
radiculopathy affecting his leg.  So rating this additional 
disability under DC 8520, for the sciatic nerve, 
is more appropriate.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if it is supported by 
explanation and evidence).  See, too, Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (any change in a DC by a 
VA adjudicator must be specifically explained).  Moreover, 
the net result of assigning 20 percent ratings for each leg 
is that he is receiving an additional 10 percent in 
compensation.  See 38 C.F.R. § 4.25 (the combined ratings 
table), indicating that two 20 percent ratings combine to 36, 
which is then rounded up to 40 percent, even without 
considering the bilateral factor.  And since this change 
to 40 percent with this combination of ratings for both legs 
exceeds the existing 30 percent he had when only his right 
leg in particular was rated, there is no resulting reduction 
in his overall rating although the rating for his right leg, 
alone, actually decreases from 30 to 20 percent.  The Board 
therefore need not consider the due process requirements and 
protections of apprising him of a proposed reduction in 
rating and giving him an opportunity to submit additional 
evidence and/or argument in response showing the reduction in 
rating is unwarranted, including having a hearing on the 
matter.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. §§ 3.105(e).  
See also 38 C.F.R. § 3.344.



C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating in excess of 
40 percent is not warranted for the Veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  A disability rating in excess of 40 
percent may only be assigned under these most recent criteria 
if there is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or entire spine.  Ankylosis is the 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
See also Note (5) to DCs 5235-5242 indicating that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine or spine is fixed in 
flexion or extension....

Here, though, since the medical evidence shows the Veteran's 
thoracolumbar spine has motion in every direction, even if 
less than normal range of motion, by definition, these 
combined segments of his spine (thoracic and lumbar) are not 
ankylosed and a disability rating higher than 40 percent is 
not available under the General Rating Formula for Diseases 
and Injuries of the Spine.  Moreover, where, as here, he is 
in receipt of the maximum evaluation due to limitation of 
motion, 38 C.F.R. §§ 4.40 and 4.45 are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In short, the Veteran's low back disability has met the 
standards for a 40 percent rating since the date of filing - 
October 17, 2001; however, this disability does not meet the 
requirements for a rating higher than 40 percent under either 
the former, interim or revised standards.  He does also meet 
the criteria for separate 20 percent ratings for the 
associated radiculopathy affecting both lower extremities 
since the effective date of the interim standards, September 
23, 2002.  These grants are with resolution of all reasonable 
doubt in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.



D.  Consideration of an Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1). "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  See also Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the record shows the Veteran employment was interrupted 
by his period of incarceration, so nothing to do with his low 
back disability and associated radiculopathy.  Moreover, 
while incarcerated he was able to work in the library because 
the position did not involve excessive standing or walking.  
So, in short, although his low back disability and associated 
radiculopathy may interfere with his ability to work in 
certain types of jobs, this level of impairment is already 
contemplated by the applicable schedular criteria so that 
consideration on an 
extra-schedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.

There is also no evidence indicating the Veteran's low back 
disability and associated radiculopathy have required 
frequent hospitalization or bedrest which markedly interferes 
with his ability to work.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993) (holding that the Board was required to 
consider extra-schedular entitlement under 38 C.F.R. § 
3.321(b)(1) where the record contains evidence that the 
Veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability).  Rather, the 
vast majority of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The Veteran is granted a 40 percent rating and no higher 
since the date of filing, October 17, 2001 (rather than just 
since July 12, 2008), subject to the laws and regulations 
governing the payment of VA compensation.

Also granted are separate 20 percent ratings for the 
associated radiculopathy affecting each lower extremity (not 
just the right leg), effective since the effective date of 
the interim standards, September 23, 2002, and subject to the 
laws and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


